Exhibit 10.2

NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

May 15, 2009

Caraustar Industries, Inc.

5000 Austell Powder Springs Road

Suite 300

Austell, Georgia 30106

Attention: Chief Financial Officer

Ladies and Gentlemen:

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of March 30, 2006 (as at any time amended, restated, modified, or
supplemented, the “Credit Agreement”), among the financial institutions from
time to time parties thereto (the “Lenders”), Bank of America, N.A., a national
banking association, as agent for the Lenders (the “Agent”), Caraustar
Industries, Inc., a North Carolina corporation (“Caraustar”), each subsidiary of
Caraustar listed on the signature pages thereto as a “Borrower” (Caraustar and
such Subsidiaries, collectively, the “Borrowers”) and each subsidiary of
Caraustar listed on the signature pages thereto as a “Guarantor” (such
Subsidiaries, collectively, the “Guarantors”). Capitalized terms used herein and
not otherwise defined herein shall have the meaning ascribed to such terms in
the Credit Agreement.

Borrowers have advised Agent and Lenders of Borrowers’ failure to make an
interest payment due and owing under the Senior Notes (2010).

The parties previously agreed on May 8, 2009 to allow Borrowers additional time
to deliver to Agent the evidence of repayment or redemption of the Senior Notes
(2009) required under clause (c) of Section 7.14 of the Credit Agreement.

The parties are now entering into this letter amendment to provide Borrowers
with further time to deliver to Agent the evidence of repayment or redemption of
the Senior Notes (2009) required under clause (c) of Section 7.14 of the Credit
Agreement, subject to the terms and conditions set forth herein.

NOW, THEREFORE, for and in consideration of Ten Dollars in hand paid and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Amendment to Credit Agreement. The Credit Agreement is hereby amended by
deleting clause (c) of Section 7.14 thereof and by substituting in lieu thereof
the following new clause (c):

(c) No later than June 1, 2009, the Borrowers shall provide the Agent
(i) evidence of the repayment or redemption in full of the Senior Notes
(2009) through a Permitted Senior Note Refinancing or pursuant to
Section 7.14(a)(iii) or of the defeasance of the Borrowers’ obligations under
the Senior Note Indenture (2009) in accordance with the terms thereof or
(ii) notice of the principal amount of the Senior Notes (2009) that remain or
will remain outstanding on June 1, 2009, in which event the Agent may (and upon
the written request of Required Lenders shall) establish Reserves in an amount
equal to the outstanding principal amount of the Senior Notes (2009), which
Reserves will be released by the Agent on the date of any repayment or
redemption in full



--------------------------------------------------------------------------------

Caraustar Industries, Inc.

May 15, 2009

Page 2

of the Senior Notes (2009) (or defeasance of the Borrowers’ obligations under
the Senior Note Indenture (2009)) permitted hereunder.

2. Delivery of Budget and Final Term Sheet. Without limiting or further
modifying in any way the requirements of Section 7.14(c) of the Credit
Agreement, as amended herein, Borrowers hereby covenant and agree to deliver to
Agent (a) on or before May 15, 2009, a budget, including profit and loss
statements, balance sheets and forecasts of loan availability, disbursements and
collections, depicted by month for the 12-month period beginning on June 1,
2009, together with a budget in comparable form depicting by week such financial
estimates for the 13-week period beginning on June 1, 2009, and (b) on or before
June 1, 2009, a term sheet setting forth the terms and conditions of the
transaction proposed by the Borrowers to restructure the Senior Notes (2009) and
signed by the members of the steering committee for the holders of the Senior
Notes (2009) to evidence their respective support of the transactions outlined
therein (which is understood to be nonbinding and subject to final
documentation), with such terms and conditions to be acceptable to Agent and
Lenders.

3. Agreement Regarding Revolver Loans. Notwithstanding anything contained in the
Credit Agreement to the contrary, the parties hereto each agree that, during the
period beginning on April 30, 2009 and ending at the close of business on
June 1, 2009, (i) Borrowers shall have no right to request, and Lenders shall
have no obligation to make, Revolving Loans under the Credit Agreement and
(ii) the Agent shall have no obligation to issue or cause to be issued any
Letters of Credit or to increase the face amount of any outstanding Letters of
Credit.

4. Ratification and Reaffirmation; Acknowledgements and Agreements. Each Obligor
hereby ratifies and reaffirms the Obligations, each of the Loan Documents, and
all of such Obligor’s covenants, duties, and liabilities thereunder. Each
Obligor acknowledges and stipulates that the Credit Agreement, the Security
Agreement, and the other Loan Documents executed by such Obligor are legal,
valid and binding obligations of such Obligor that are enforceable against such
Obligor in accordance with the terms thereof; all of the Obligations are owing
and payable without defense, offset or counterclaim (and to the extent there
exists any such defense, offset or counterclaim on the date hereof, the same is
hereby waived by such Obligor); and the security interests and liens granted by
such Obligor in favor of the Agent are duly perfected, first priority security
interests and liens.

5. Representations and Warranties. Each Obligor represents and warrants to Agent
and Lenders, to induce the Agent and the Required Lenders to enter into this
letter agreement, that no Event of Default exists on the date hereof, the
execution, delivery and performance of this letter agreement have been duly
authorized by all requisite action on the part of such Obligor, this letter
agreement has been duly executed and delivered by such Obligor, all of the
representations and warranties made by such Obligor in the Credit Agreement and
the Security Agreement are true and correct on and as of the date hereof, and,
to the best of such Obligor’s knowledge, there exists no claim or cause of
action of any kind or nature, whether absolute or contingent, disputed or
undisputed, at law or in equity, that such Obligor has or has ever had against
the Agent or any Lender arising under or in connection with any of the Loan
Documents (and to the extent there exists any such claim or cause of action on
the date hereof, the same is hereby waived by such Obligor).

6. References to the Credit Agreement. Upon the effectiveness of this letter
agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” or words of like import shall mean and be a reference to the Credit
Agreement as amended by this letter agreement. This letter agreement shall be
part of the Credit Agreement and a breach of any representation, warranty, or
covenant herein shall constitute an Event of Default.



--------------------------------------------------------------------------------

Caraustar Industries, Inc.

May 15, 2009

Page 3

7. Expenses of Agent. Borrowers agrees to pay, on demand, all costs and expenses
incurred by the Agent in connection with the preparation, negotiation and
execution of this letter agreement and any other Loan Documents executed
pursuant hereto and any and all amendments, modifications and supplements
thereto, including, without limitation, the costs and fees of the Agent’s legal
counsel and any taxes or expenses associated with or incurred in connection with
any instrument or agreement referred to herein or contemplated hereby.

8. No Novation, Waiver etc. Except as otherwise expressly provided in this
agreement, nothing herein shall be deemed to amend or modify any provision of
the Credit Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect. Nothing contained herein shall be deemed to
constitute a waiver of any Default or Event of Default in existence on the date
hereof or Borrowers’ obligations to comply with all of the terms and conditions
of the Credit Agreement and the other Loan Documents from and after the date
hereof. This agreement is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction, and the Credit Agreement as
herein modified shall continue in full force and effect.

9. Miscellaneous. This agreement shall be governed by and construed in
accordance with the internal laws of the State of Georgia and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This agreement may be executed in any number of
counterparts and by different parties to this agreement on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto. To the fullest extent permitted by Applicable Law, the parties
hereto each hereby waives the right to trial by jury in any action, suit,
counterclaim or proceeding arising out of or related to this agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

The parties hereto have caused this letter agreement to be duly executed and
delivered by their respective duly authorized officers on the date first written
above.

 

Very truly yours

 

BANK OF AMERICA, N.A., as the Agent

By:   /s/ Walter T. Shellman  

Walter T. Shellman, Senior Vice President

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

    Accepted and agreed to: BORROWERS:     CARAUSTAR INDUSTRIES, INC.     By:  
/s/ Ronald J. Domanico         Ronald J. Domanico, Senior Vice President        
CARAUSTAR CUSTOM PACKAGING GROUP, INC.     By:   /s/ Ronald J. Domanico        
Ronald J. Domanico, Vice President         CARAUSTAR RECOVERED FIBER GROUP, INC.
    By:   /s/ Ronald J. Domanico         Ronald J. Domanico, Vice President    
    CARAUSTAR INDUSTRIAL AND CONSUMER PRODUCTS GROUP, INC.     By:   /s/ Ronald
J. Domanico         Ronald J. Domanico, Vice President         CARAUSTAR MILL
GROUP, INC.     By:   /s/ Ronald J. Domanico         Ronald J. Domanico, Vice
President         SPRAGUE PAPERBOARD, INC.     By:   /s/ Ronald J. Domanico    
    Ronald J. Domanico, Vice President

[Signatures continued on following page]



--------------------------------------------------------------------------------

GUARANTORS:

 

PBL INC. By:   /s/ Ronald J. Domanico   Ronald J. Domanico, Vice President

 

GYPSUM MGC, INC. By:   /s/ Ronald J. Domanico   Ronald J. Domanico, Vice
President

 

McQUEENEY GYPSUM COMPANY By:   /s/ Ronald J. Domanico   Ronald J. Domanico, Vice
President

 

CARAUSTAR, G.P. By:  

CARAUSTAR INDUSTRIES, INC.,

General Partner

  By:   /s/ Ronald J. Domanico     Ronald J. Domanico, Senior Vice President By:
 

CARAUSTAR INDUSTRIAL AND

CONSUMER PRODUCTS GROUP, INC.,

General Partner

  By:   /s/ Ronald J. Domanico     Ronald J. Domanico, Vice President

 

McQUEENY GYPSUM COMPANY, LLC By:  

McQUEENEY GYPSUM COMPANY,

Sole Member

  By:   /s/ Ronald J. Domanico     Ronald J. Domanico, Vice President

 

RECCMG, LLC By:  

CARAUSTAR MILL GROUP, INC.,

Sole Member

  By:   /s/ Ronald J. Domanico     Ronald J. Domanico, Vice President



--------------------------------------------------------------------------------

FEDERAL TRANSPORT, INC. By:   /s/ Ronald J. Domanico   Ronald J. Domanico, Vice
President

AUSTELL HOLDING COMPANY, LLC

By:  

CARAUSTAR INDUSTRIES, INC.,

Sole Member

  By:   /s/ Ronald J. Domanico     Ronald J. Domanico, Senior Vice President

 

CAMDEN PAPERBOARD CORPORATION

By:   /s/ Ronald J. Domanico   Ronald J. Domanico, Vice President

 

CHICAGO PAPERBOARD CORPORATION

By:   /s/ Ronald J. Domanico   Ronald J. Domanico, Vice President

 

HALIFAX PAPER BOARD COMPANY, INC.

By:   /s/ Ronald J. Domanico   Ronald J. Domanico, Vice President

 

CARAUSTAR CUSTOM PACKAGING GROUP

(MARYLAND), INC.

By:   /s/ Ronald J. Domanico   Ronald J. Domanico, Vice President

 

PARAGON PLASTICS, INC.

By:   /s/ Ronald J. Domanico   Ronald J. Domanico, Vice President

[Signatures continued on following page]



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.     By:   /s/ Walter T. Shellman       Walter
T. Shellman, Senior Vice President           WELLS FARGO FOOTHILL, LLC     By:  
/s/ Krista Wade     Name:   Krista Wade     Title:   Assistant Vice President  
  GENERAL ELECTRIC CAPITAL CORPORATION     By:   /s/ Joseph D. Catalano    
Name:   Joseph D. Catalano     Title:   Duly Authorized Signatory     JPMORGAN
CHASE BANK, N.A.     By:   /s/ Thomas M. Vertin     Name:   Thomas M. Vertin    
Title:   Senior Vice President

 